DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-16 objected to because of the following informalities:  Claims 15-16 appear to require grammatical revision, examiner suggests amending “wherein internal” to “wherein an internal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim appears to state that the diameter increases from one of the three cylindrical tubes to another. However, the claim currently also states the possibility of the diameter increasing from one cylindrical tube to the same cylindrical tube (i.e. first to first, second to second, or third to third). By such a connotation the claim appears to state that the same cylindrical tube will move from one location to a different location. Thus, the claim 
Regarding claim 11, the claim states that some portion of the cylindrical tubes are present on the second manifold section. However, claim 7, upon which claim 11 has some dependency, states that the cylindrical tubes are present on the first section. Additionally, claim 9, upon which claim 11 is dependent, states the presence of the outlets. There is no mention of cylindrical tubes also being part of the second manifold section. Thus, it is unclear as to whether the cylindrical tubes are present on the first manifold section or both manifold sections. For examination purposes, the limitation will be interpreted as though claim 7 recites that at least some portion of the cylindrical tube is present on the first manifold section. Which thereby indicates the possibility of having a portion of the cylindrical tube elsewhere.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 7-10, & 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) in view of Sakai (US20200180567A1).
Regarding claim 1, Hornby discloses a fluid apparatus (see Figs.2 & 10) comprising: a straight pipe (Fig.2 ref 68); an inlet fluidly connected to the pipe (Fig.2 ref 62); a first, second, and third cylindrical tube (Fig.2 portion above ref 10 and below ref 68, see also Fig.9 for better view, the first two portions closest to ref 62 being the first and the successive ones being the second and third, see also Fig.4 for better view); a first, second, and third solenoid valve (Fig.2 refs 10 & Fig.1 ref 20 that correlate to respective tubes, the valve assembly is a solenoid valve since it is a valve that is solenoid actuated [0027]) that control flow through the first, second, and third cylindrical tubes respectively [0027]; and a first outlet fluidly connected only to the first solenoid valve (see Fig.2 ref 63 correlating to respective solenoid valve). Hornby does not disclose a second outlet that is connected to only the second and third solenoid, however such a feature would have been obvious in light of the teachings of Sakai.
Sakai discloses a vehicle sensor cleaning apparatus (abstract), wherein it is known that different sensors are present at different locations on a vehicle (see Fig.15 also [0143]) and different sensors require different levels of cleanliness [0159, 0168, 0215]. Sakai also discloses that pressure loss in a pipe occurs due to pipe length and diameter [0217-0218]. To this extent, Sakai showcases a method of mitigating pressure loss due to such piping in Fig.15, wherein outlets for a branching portion (Fig.15 ref 1124) are less than the amount of items requiring cleaning (i.e. an outlet for multiple items is effectively combined and split at desired points in 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second and third solenoid valves to have a single outlet, in order to reduce pressure loss to a group of sensors to be cleaned (Sakai [0217-0218]) due to the excessive amount of tubing required. Furthermore, since Hornby discloses that the invention is to clean sensors and cameras, but does not disclose the type of sensors, it would have been obvious to modify the apparatus to clean a group of sensors that require a high degree of cleanliness (e.g. Lidar) that are farther away from the apparatus. Thereby necessitating the requirement for reducing pressure loss as much as possible.
Regarding claim 2, Modified Hornby teaches the apparatus of claim 1, wherein each outlet has a flange extending radially outward and angled toward the pipe (see Hornby Fig.1 flange located near bottom of ref 63).
Regarding claim 5, Modified Hornby teaches the apparatus of claim 1, wherein the pipe has a circular cross section defining an internal diameter (see Hornby Fig.2 showing ref 60 is circular and thus has a circular cross section).
Regarding claim 7, Modified Hornby teaches the fluid apparatus of claim 1, comprising a manifold having a first manifold section (Hornby Fig.2 ref 64) having the straight pipe, and the first through third cylindrical tubes (see also Hornby Fig.9).
Regarding claim 8, Modified Hornby teaches the fluid apparatus of claim 7, wherein the first manifold section is a single piece (see Hornby Fig.9)

Regarding claim 10, Modified Hornby teaches the fluid apparatus of claim 9, wherein the second manifold section is a single piece (see Hornby Fig.7).
Regarding claim 12, Modified Hornby teaches the fluid apparatus of claim 1, wherein the first through third cylindrical tubes are perpendicular to the straight pipe (see Hornby Fig.2).
Regarding claim 13, Modified Hornby teaches the fluid apparatus of claim 1, wherein the first through third cylindrical tubes are arranged in series along the pipe (see Hornby Fig.2)
Regarding claim 14, Modified Hornby teaches the fluid apparatus of claim 1, wherein the first through third cylindrical tubes are elongated parallel to each other from the pipe (see Hornby Fig.2)
Regarding claim 15, Modified Hornby teaches the fluid apparatus of claim 1, wherein the internal cross sectional areas of the first through third cylindrical tubes are substantially equal to each other (see Hornby Fig.2 showing each of the tubes are similar to each other).
Regarding claim 16, Modified Hornby teaches the fluid apparatus of claim 1, wherein the internal cross-sectional areas of the first outlet and the second outlet are substantially equal to each other (see Hornby Fig.2 showing the similarity between each outlet).
Regarding claim 17, Modified Hornby teaches the fluid apparatus of claim 1, wherein there is a pump fluidly connected to the inlet (Hornby [0024-0025]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) and Sakai (US20200180567A1) as applied to claim 1 above, and further in view of Baerg (US20160152213A1).
Regarding claim 3, Modified Hornby teaches the apparatus of claim 1, wherein there is a controller (Hornby [0024]) that allows for individual or collective control (Hornby [0027]). Further, since Modified Hornby is meant to provide a means of sending fluid to a group of sensors with minimal pressure loss due to the pipe, the second and third solenoid valves send fluid to the same group of sensors. Accordingly, one of ordinary skill in the art would modify the controller such that the second and third valves are actuated together in order to ensure sufficient fluid reaches the target sensor group. Furthermore, the actuation of two valves simultaneously is a well know feature in the art of vehicle cleaning implements, as evidenced by Baerg. 
Baerg discloses a vehicle light washing system with multiple valves (Figs.1 & 4) and a controller system that allows for opening of a two valves simultaneously [0053] in order to supply liquid to a group of elements to be cleaned. Baerg and Hornby are analogous in the art of cleaning vehicle mounted elements. One of ordinary skill in the art would have modified the second and third valves to open simultaneously in order to supply liquid to the said group of elements being cleaned, as such is a well-known feature in the art.
Regarding claim 4, Modified Hornby teaches the apparatus of claim 3, wherein the controller actuates the first valve independently of the second and third valves (Hornby [0027]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) and Sakai (US20200180567A1) as applied to claim 5 above, and further in view of NPL1 (see attached NPL) or alternatively Mizuno (US20190061698A1).

As Sakai teaches the pressure loss increases as diameter decreases (Sakai [0217-0218]), such information would provide one of ordinary skill in the art with rationale to change the diameter to reduce pressure losses. Further NPL1 discloses the Hagen-Poiseuille Equation (see equation 3.25, Page 1), in which pressure loss is dependent upon pipe length. Thus, it stands to reason that the farther from the inlet a pipe extends the more the pressure loss. Accordingly, since a way to mitigate pressure loss is founded by increasing diameter, one of ordinary skill in the art would increase the diameter of the pipe as the length increases away from the inlet. Alternatively, Mizuno also discloses sufficient rationale to modify the pipe accordingly.
Mizuno discloses a cleaning apparatus (abstract) for vehicle mounted cameras [0032], wherein it is known that increasing volume of a fluid increases cleaning potential [0038 & 0048]. One of ordinary skill in the art knows a simple way of increasing volume of a cylindrical pipe is by increasing its area (i.e. one of its length or radius). Mizuno and Hornby are analogous in the art of vehicle mounted cleaning implements. Thus, one of ordinary skill in the art would have found it obvious to modify the radius of the pipe such that it increases in order to provide a larger volume for better cleaning/removal (Mizuno [0038 & 48]).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) and Sakai (US20200180567A1) as applied to claim 9 above, and further in view of Grether (US20210261097A1).

Grether discloses a flow control system for cleaning vehicle elements (abstract), wherein a valve and actuator have snap fit (synonymous with press fit) connections to other elements (Fig. 21 also [0100-0101]) in order to easily remove and surface the valve/actuator [0101]. Grether and Hornby are analogous in the art of cleaning vehicle mounted elements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the solenoid valves of Modified Hornby such that they are press fit into each cylindrical tube portion of each manifold section in order to allow for easier removal and servicing of the elements (Grether [0101]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711